 

Exhibit 10.2

 



AMENDMENT NO. 2 TO SEVENTH AMENDED AND RESTATED ADVISORY AGREEMENT

 

This AMENDMENT NO. 2 TO SEVENTH AMENDED AND RESTATED ADVISORY AGREEMENT is made
as of December 19, 2016 by and among New York REIT, Inc., a Maryland corporation
(the “Company”), New York Recovery Operating Partnership, L.P., a Delaware
limited partnership (the “Operating Partnership”), and New York Recovery
Advisors, LLC, a Delaware limited liability company (the “Advisor”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Seventh Amended and Restated Advisory Agreement dated as of June
26, 2015, as amended by that certain Amendment No. 1 dated as of April 25, 2016
(collectively, the “Agreement”); and

 

WHEREAS, pursuant to Section 24 of the Agreement, the Company, the Operating
Partnership and the Advisor desire to make certain amendments to the Agreement;

 

NOW, THEREFORE, in consideration of the promises made herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Capitalized Terms. Capitalized terms used herein but not specifically defined
herein shall have the meaning ascribed to such terms in the Agreement.

 

2.Fees. Notwithstanding Section 10 of the Agreement, no Acquisition Fees,
Financing Coordination Fees or Property Disposition Fees shall be payable in
respect of any transaction consummated after the date hereof.

 

3.Term of Agreement. Notwithstanding Section 16 of the Agreement, the Agreement
shall continue in full force and effect until March 31, 2017 (the “Initial
Extension Period”). The Independent Directors of the Company shall have the
right to extend the term of the Agreement for up to five (5) successive thirty
(30) day periods (each, an “Additional Extension Period”) upon at least
forty-five (45) days’ notice prior to the expiration of the Initial Extension
Period and upon at least thirty (30) days’ notice prior to the expiration of any
Additional Extension Period. Notwithstanding the foregoing or Sections 2, 3 and
16 of the Agreement, this Agreement shall be terminable upon three (3) business
days’ written notice from the Independent Directors to the Advisor following the
filing of the Company’s Annual Report on Form 10-K for the year ended December
31, 2016 with the Securities and Exchange Commission; provided, however, such
notice of termination shall not be given prior to February 28, 2017. On the date
of termination of this Agreement, the Advisor shall refund the Company (by wire
of immediately available funds) the pro-rata portion of any Asset Management
Fees previously paid to the Advisor in such month for the period of the month
following such termination date. Upon termination of this Agreement, the Advisor
shall no longer serve as the advisor or have any advisory responsibilities to
the Company and the Operating Partnership and any payments to and duties of the
Advisor shall be governed by Section 19 of the Agreement, which, pursuant to
Section 17 of the Agreement, shall survive the expiration or earlier termination
of this Agreement.

 



 

 

 

4.Termination by the Parties. The first sentence of Section 17 of the Agreement
is amended and restated as follows: “Following the expiration of the Initial
Extension Period, this Agreement may be terminated by the Independent Directors
of the Company or the Advisor, without Cause and without penalty, upon thirty
(30) days’ prior written notice.” The following is hereby added following the
last sentence of Section 17: “The Agreement shall automatically terminate upon a
Change of Control.”

 

5.Expenses. Notwithstanding anything to the contrary contained in Section 11 of
the Agreement, the amount of the expenses reimbursed to the Advisor by the
Company shall be no more than (x) $722,000 for the Initial Extension Period and
(y) $240,666.66 per each Additional Extension period; provided, that in each
case, such reimbursement shall be paid in cash on a monthly basis.

 

6.Cooperation.

 

(a)       The Advisor shall work in good faith and cooperate with the reasonable
requests of the Board, the Company and the Operating Partnership to enable an
orderly transition of advisory services from the Advisor to any successor
advisor throughout the term of the Agreement. The Advisor shall provide to the
Board, Company and Operating Partnership such necessary information, books and
records of the Company and Operating Partnership (including property level
information) in the electronic form such then exists as of the date so
requested.

 

(b)       All services performed by the Advisor pursuant to Section 3 of the
Agreement shall be subject to the supervision of, and at the direction of, a
majority of Independent Directors of the Board, with such supervision not to be
delegated to any other third-party.

 

(c)       The Advisor shall have no responsibility for planning the liquidation
of the Company or the decision to commence such planning, or upon approval and
adoption of a Plan of Liquidation of the Company, implementing such Plan of
Liquidation and any liquidation accounting associated therewith (and the Advisor
shall have no liability in connection with such activities), although the
Advisor shall continue to have responsibility for leasing, completing the
financing with Credit Suisse (the “CS Financing”), and matters relating to any
proposed entity level transaction. Matters relating to either the Company’s
interest in Worldwide Plaza or financing activities (other than the CS
Financing) shall be the responsibility of, and subject to the direction of, the
Board.

 

(d)       The Company shall cause any third party advisor or consultant (the
“Liquidating Consultant”) engaged for the planning and/or implementation of any
plan of liquidation of the Company to execute and deliver, without conditions, a
certification in the form attached hereto as Exhibit A (the “Certification”) two
(2) business days prior to date on which the Company intends to file its 2016
Annual Report on Form 10-K. It is expressly acknowledged and agreed by the
Company that the Advisor shall in no way be responsible or liable to the Company
or any other party for any fines, penalties or other damages which may be
related to, arise out of or result from any delay or failure to file such Form
10-K due to the delay or failure of the Liquidating Consultant to timely deliver
the Certification. The Board shall cause the Liquidating Consultant to deliver
any information requested by the Chief Financial Officer in connection with the
preparation of the 2016 Form 10-K.

 



2 

 

 

7.Transition Services. Upon written request of the Independent Directors of the
Company (which may not be delivered prior to the expiration of the Initial
Extension Period), the Advisor, the Company and the Operating Partnership agree
to negotiate the terms and duration a mutually satisfactory transition services
agreement pursuant to which the Advisor shall provide commercially reasonable
services to the Company and the Operating Partnership to the extent necessary to
transition the management of the Company to a third-party service provider
chosen by the Independent Directors of the Company. Such transition services
agreement shall include, among other things, appropriate indemnification
provisions in favor of the Advisor and its Affiliates.

 

8.Notice Parties. Notwithstanding Section 23 of the Agreement, any Notice to the
Advisor shall be provided to the Advisor in accordance with Section 23 to the
address set forth in this Section 8.

 

  New York Recovery Advisors, LLC   405 Park Avenue   New York, New York 10022  
Attention: Chief Executive Officer       With a copy (which shall not constitute
Notice) to:       Paul, Weiss Rifkind, Wharton & Garrison LLP   1285 Avenue of
the Americas   New York, New York 10019-6064   Attention: Jeffrey D. Marell,
Esq.

  

9.Effect of the Agreement. Except as modified by this Amendment No. 2, all of
the terms of the Agreement are hereby ratified and confirmed and shall remain in
full force and effect. This Amendment No. 2 shall be construed as one with the
Agreement, and the Agreement shall, where context requires, be read and
construed so as to incorporate this Amendment No. 2.

 

10.General Provisions. Except as modified herein, the terms and provisions of
Sections 23 through 31 (inclusive) of the Agreement are hereby incorporated by
reference as if set forth herein in their entirety and shall apply mutatis
mutandis to this Amendment No. 2.



 

[Signature Page Follows]

 

3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 as of the
date first written above.

  

  NEW YORK REIT, INC.               By: /s/ Randolph C. Read   Name:  Randolph
C. Read   Title: Chairman               NEW YORK RECOVERY OPERATING PARTNERSHIP,
L.P.         By: New York REIT, Inc., its general partner         By: /s/
Randolph C. Read   Name: Randolph C. Read   Title: Chairman

  

  NEW YORK RECOVERY ADVISORS, LLC         By: New York Recovery Special Limited
Partnership, LLC, its sole member         By: American Realty Capital III, LLC,
its sole member         By: AR Global Investments, LLC, its managing member    
    By: /s/ Edward M. Weil, Jr.   Name: Edward M Weil, Jr.   Title: Chief
Executive Officer



 

 

 

 

EXHIBIT A

 

Certification

 

(attached)

 

 

[To be placed on Liquidating Consultant’s Letterhead]



 

______________ ____, 2017



 

New York Recovery Advisors, LLC

405 Park Avenue, 14th Floor

New York, New York 10022

 

Ladies and Gentlemen:

 

We are providing this letter in connection with your delivery to KPMG LLP of
that certain representation letter, a copy of which is attached hereto as
Exhibit A (the “Representation Letter”), in connection with the audit by KPMG
LLP of the consolidated balance sheets, consolidated statements of operations
and comprehensive loss, consolidated statements of changes in equity and
consolidated statements of cash flows of New York REIT, Inc. (the Company) as of
December 31, 2016 and for the subsequent period thereto. In this regard, we
confirm, to the best of our knowledge and belief, as of ______________ ____,
2017, except as set forth on Exhibit B hereto we are not aware of any facts or
circumstances with respect to the Company, occurring from and after the date we
were first engaged by the Company, that would make (i) the representations made
in the Representation Letter or (ii) the disclosure in the 2016 10-K, in each
case as to subsequent events, false or misleading in any material respect.

 

Very truly yours,



 

[THIRD PARTY]



 

    [NAME]   Chief Executive Officer  



 

    [NAME]   Chief Financial Officer  

 

 

[To be placed on Liquidating Consultant’s Letterhead]



 

Exhibit A

 

KMPG Representation Letter

 

 

[To be placed on Liquidating Consultant’s Letterhead]



 

Exhibit B

 

Supplemental Disclosure

  



 

